DETAILED ACTION
This action is responsive to the response filed 11/03/2021.
Claims 2, 6, 8, 19 have been canceled.
Claims 1, 3, 9-12, 16-17, 20 have been newly amended.
 Claims 1, 3-5, 7, 9-18, 20 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendments dated 11/03/2021 have been fully considered.


Response to Arguments
In response to applicant’s various arguments, it is noted that the newly amended claims recite an activation request, a transaction request, an authentication code, and a confidential code.  No specifics as to how such requests and codes are processed or differentiated are provided in the language of the claims, and as taken with plain meaning, such limitations just recite data that may overlap in functionality. 
In the current broad state of the claims, having a transaction request with account information such as account numbers, PINs, and other data be sent for processing would read on such limitations. For instance, a “transaction request” that is sent to a module would necessarily request that the module be activated to process it and thereby the sending of a transaction request would act as the sending of a activation request. A “transaction request” with account information such as a PIN(valid unique authentication code) and an account number/credit card number/payment number (confidential code) would reasonably act as having both authentication codes and confidential codes that are processed at both an authentication module configured to process authentication codes (PINs) and a transaction module configured to process confidential codes (account/card numbers). Such interpretation has been reproduced in the prior art rejection below for ease of accessibility.
Applicant’s arguments have been fully considered but are moot in light of the current grounds of rejection as necessitated by applicant’s amendments.
 
Claim Interpretation
	The limitations “comprising a data processing module and a security element on which a plurality of transaction modules and an authentication module are stored, each transaction module being associated with an electronic card, and being suitable for authorizing a transaction on behalf of said electronic card when the transaction module is activated upon presentation of an associated confidential code, the authentication module storing the confidential codes associated with each of the transaction modules, and the authentication module being activatable upon presentation of a valid unique authentication code associated with the authentication module” found in the preamble of the claims do not recite any active processes being performed and do not manipulate the system performing the actively recited processes of the claims, therefore such limitations do not move to distinguish over prior art.
	It is further noted that the claims now recite the limitation “and a data processing module implementing a management module for managing the transaction modules”. It seems that applicant lists the “data processing module implementing a management module” to be separate from “transaction modules” and “authentication modules”. However, applicant’s own limitation recites that the “processing module” implements the “management module” and therefore they are not distinct but instead may overlap in functionalities. Therefore it seems to the Office that the distinction between modules is not being explicitly recited or required. Such interpretation has been reproduced in the prior art rejection below for ease of accessibility with explanation of its utilization. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHANG (US 2007/0206743 A1) in view of GONCALVES (US 2015/0020160A1) and ITWARU (US 2013/0124413 A1).
Regarding Claim 1, 17, and 20:
CHANG teaches a method comprising: implementing a transaction …each transaction module being associated with an electronic card, and being suitable for authorizing a transaction on behalf of said electronic card when the transaction module is activated upon presentation of an associated confidential code,… wherein implementing a transaction comprise implementing, by the [device] acts of:(a) receiving a transaction request targeting a transaction module of said plurality; ([0018], “In response to the message, the transaction platform 11 transmits a message to communication device 13 over the communication network 19 including such a list and requesting the user to select one card identification number from the list. The message from the transaction platform 11 may include graphic illustration and/or textual description to facilitate the user to select a plastic card corresponding to the one card identification number. Furthermore, the transaction platform 11 also transmits a token, which is machine recognizable, corresponding to one of the at least one card identification number” confidential code of an account/card number is selected and provided to act as a request for a transactions to be performed by one of the various modules used to process the specific selection.)
(b) …activation request for the transaction module targeted by the transaction request… ([0018], “In response to the message, the transaction platform 11 transmits a message to communication device 13 over the communication network 19 including such a list and requesting the user to select one card 
(f)  transmitting, by the targeted transaction module, a transaction authorization in response to said transaction request. ([0020], “In response to the transaction information, the transaction platform 11 verifies whether a card corresponding to the selected card token for the purchase is valid and able to accept the charge. If confirmative, the transaction platform 11 sends a message including, for example, an authorization code to the business unit 15 to confirm the purchase.” The selected card is used for the transaction.)
CHANG does not explicitly disclose …from a mobile terminal comprising a security element on which a plurality of transaction modules and an authentication module are stored, and a data processing module implementing a management module for managing the transaction modules; …security element…(e) activating, by the activated authentication module, the targeted transaction module,  said activating comprising transmitting, by the activated authentication module the confidential code associated with the targeted transaction module in response to the activation request;  (Although CHANG does disclose various types of devices and that the selected card is used for transactions)
GONCALVES, an analogous art of CHANG and the current application, teaches …from a mobile terminal comprising a security element on which a plurality of transaction modules and an authentication module are stored, and a data processing module implementing a management module for managing the transaction modules; …security element…(e) activating, by the activated authentication module, the targeted transaction module,  said activating comprising transmitting, by the activated authentication module the confidential code associated with the targeted transaction module in response to the activation request ([0009], “step of consulting said stored table in order to identify the secure element hosting the selected application; a step of storing the secure element identified as an active secure element; a step of relaying said application selection command to the active secure element and which further comprises, for all the other commands received, a step of relaying said received command to the active secure element.” Information is received in a secure environment, and is routed to the correct modules for processing and 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of using a mobile device, managing, routing, and authentication information as disclosed by GONCALVES to the teachings of using multiple cards for transactions as disclosed by CHANG by having the transaction requests be routed to appropriate modules, e.g. authentication module that leads to transaction modules, in order to allow for the process to be used in a more wide variety of transactions while retaining security between modules.
Although the combination of CHANG does disclose the usage of management modules to route transaction packets to the correct modules and having such information be utilized to process transactions, CHANG does not explicitly disclose, but ITWARU, an analogous art of Chang and the current application, teaches…… the authentication module storing the confidential codes associated with each of the transaction modules, and the authentication module being activatable upon presentation of a valid unique authentication code associated with the authentication module, …(b) receiving, by the authentication module, an activation request,.. said activation request being transmitted by said management module; (c) receiving, by the authentication modules stored on the security element, the valid unique authentication code associated with the authentication module via an interface of the terminal; (d) activating the authentication module upon reception of the valid unique authentication code; ([0073], “the PIN can be entered via the user interface 104 of the computer device 12 and thereby included (e.g. in encrypted form) in the payment request. For example, the PIN can be sent encoded by using the encoding scheme 209 of the OMRI 200 or can be represented as the consumer code data 3, such that the payment application 113 would use the appropriate encoder configured for using the encoding scheme 209. The cardholder is granted access to their account 70,72 when the PIN entered matches with the stored PIN as held by the transaction interface 15 and/or the payment platform 14.” An authentication module may require an authentication code (PIN) in the received transaction information in order to allow for a user to enact a transaction.)

	It is noted that the newly amended claims recite an activation request, a transaction request, and a confidential code.  No specifics as to how such requests and codes are processed or differentiated are provided, and as taken with plain meaning, such limitations just recite data that may overlap in functionality. In the current broad state of the claims, having a transaction request with account information such as account numbers, PINs, and other data be sent for processing would read on such limitations. For instance, a “transaction request” that is sent to a module would necessarily request that the module be activated to process it and thereby the sending of a transaction request would act as the sending of an activation request. A “transaction request” with account information such as a PIN (valid unique authentication code) and an account number/credit card number/payment number (confidential code) would reasonably act as having both authentication codes and confidential codes that are processed at both an authentication module configured to process authentication codes (PINs) and a transaction module configured to process confidential codes (account/card numbers). 
It is further noted that the claims now recite the limitation “and a data processing module implementing a management module for managing the transaction modules”. It seems that applicant lists the “data processing module implementing a management module” to be separate from “transaction modules” and “authentication modules”. However, applicant’s own limitation recites that the “processing module” implements the “management module” and therefore they are not distinct but instead may overlap in functionalities. Therefore it seems to the Office that the distinction between modules is not being explicitly recited or required.  CHANG teaches that transactions may be performed by transaction modules (different cards may be selected to be processed). GONCALVES discloses that a management module decides where transactions are routed (applications/modules may be designated as recipients of data to be processed). ITWARU teaches an authentication module allows for access to account information based on 
The prior art further teaches distinct limitations of claim 17 which recite “a non-transitory compute-readable medium on which…and a processor configured to” (ITWARU [0011-002, “According to one aspect, a non-transitory computer readable storage medium with an executable payment application stored thereon… wherein the payment application instructs a computer processor to perform the following steps… : a computer processor coupled to a memory, wherein the computer processor is programmed to coordinate processing…” GONCALVES [0025-0029], “This module then functions on the central processor”. CRM and processors are standard generic components to computing devices, and the claims do not provide any distinctions from such generic devices.)
The prior art further teaches distinct limitations of claim 20 which recite “a non-transitory computer readable medium on which is stored a computer program product comprises code instruction for executing….when the instruction are executed by a security element of the mobile terminal…the instructions configuring the security element to perform acts comprising…” ((TWARU [0011-002, “According to one aspect, a non-transitory computer readable storage medium with an executable payment 



Allowable Subject Matter
Claims 3-5, 7, 9-16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHANN Y CHOO/             Primary Examiner, Art Unit 3685                                                                                                                                                                                        
01/12/2022